Citation Nr: 1223926	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Veteran's countable income precludes eligibility for non-service connected disability benefits.

2.  Entitlement to non-service connected disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing before the Board on his September 2008 substantive appeal form.  He was subsequently scheduled for a hearing in March 2010, but he failed to appear for the hearing despite notice being sent to his last known address.  He has not requested his hearing be rescheduled or otherwise shown good cause for his failure to appear.  Thus, the Board considers his request for a hearing WITHDRAWN.

The issue of entitlement to non-service connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  As of the filing of his claim on January 31, 2008, the Veteran's countable income was $15,386.88; there is no evidence indicating the Veteran's income increased since 2008. 

2.  The Veteran's allowable medical expenses for the 2008 calendar year total $1,774; there is no reason to believe the Veteran's allowable medical expenses decreased since 2008. 

3. The Veteran's adjusted countable income of $13,612 is less than the maximum pension rate (MAPR) for a veteran with one dependent of $14,643, effective December 1, 2007; and his adjusted countable income of $13, 612 is less than the maximum MAPR of $15,493, effective December 1, 2008.


CONCLUSION OF LAW

The criteria for countable income eligibility for non-service connected disability benefits have been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies with respect to notice or assistance are non-prejudicial.

Countable Income for Non-Service Connected Pension Benefits

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The Veteran filed a claim on January 31, 2008 for non-service connected pension indicating he ceased working in February 2005 and is unemployable due to various disabilities, to include an acquired psychiatric disorder, arthritis of multiple joints, high blood pressure, and stomach ulcers.  

The RO never reached the merits of the Veteran's claim.  Rather, the Veteran's appeal stems from the RO's administrative determination that his income, from the date of claim, exceeds the MAPR.  

The MAPR for a veteran with one dependent was $14,643, effective December 1, 2007 and $15,493, effective December 1, 2008.  The rates have not changed since December 1, 2008 as there has not been a cost of living adjustment since that time.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

The Veteran currently lives with his spouse, but has no dependent children.  A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. §1522(a); 38 C.F.R. § 3.23(d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.  (Emphasis added).

According to his 2008 claim, the Veteran's "countable" income includes his retirement income of $305.24 per month, and his wife's Social Security Administration (SSA) disability benefits of $977 per month (as of February 1, 2008).  The Board has no reason to believe his income has changed since the filing of his January 31, 2008 claim.  Thus, the Veteran's "countable income" per year is $15,386.88.

Even without considering allowable exclusions, the Veteran's countable income is less than the MAPR as of December 1, 2008, which is $15,493.  His countable income does exceed the MAPR, however, prior to December 1, 2008, which was $14,643.  

For the 2008 calendar year, the only arguably applicable exclusions the Veteran claims are medical expenses.  Under the law, only medical expenses paid in excess of five percent of the MAPR are excusable.  See 38 C.F.R. § 3.272.  In other words, only the Veteran's medical expenses exceeding $732 (i.e., 5% of $14,643) for the 2008 calendar year can be excluded from his 2008 countable income. 

Again, the Veteran's countable income for 2008 is $15,386.88.  The Veteran's medical expenses from January 31, 2008 to December 1, 2008 would have to total more than $1,476 to render the Veteran eligible for pension benefits. The pertinent inquiry here, then, is whether the Veteran has allowable exclusions totaling more than $1,476 for the 2008 calendar year.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he does.

In March 2008, the RO denied the Veteran's claim in an administrative decision finding the Veteran's spouse's Medicare premium of $1,156 the only applicable medical expense.  At that time, the Veteran had only provided medical expenses incurred in 2007, which were not applicable to his 2008 countable income.  Even taking into account the Medicare premium, the RO found the Veteran's adjusted countable income of $14,954 still exceeded the MAPR of $14,643.

In response, the Veteran submitted a list of medical expenses incurred in 2008 as of June 2008.  This list had applicable medical expenses totaling $1,351, but did not include his spouse's Medicare premium.  The RO found that $1,351 (less $732) worth of medical expenses still put the Veteran's adjusted countable income ($14,767) in excess of the MAPR ($14,643).

It is unclear from the evidence of record whether the $1,156 Medicare premium mentioned in the RO's March 2008 administrative decision is a medical expense paid in 2008 or in 2007, but the Board has no reason to believe the amount is not an excusable expense.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran's medical expenses for the 2008 calendar year include both his reported medical fees (totaling $1,351) and his wife's $1,156 Medicare premium.  Excusable expenses for 2008, then, total $1,775 (i.e., total medical expenses less $732).

Accordingly, the Veteran's adjusted countable income is $13,612, which is less than the MAPR, effective December 1, 2007, of $14,643.  Thus, the Veteran's adjusted countable income is and has been below the MAPR throughout the pendency of this appeal.  


ORDER

The Veteran's countable income does not preclude eligibility for non-service connected disability benefits and, to that extent, the appeal is granted.


REMAND

The Veteran indicates he has not worked since February 2005.  He claims he is permanently and totally unemployable due to various medical disabilities, to include an acquired psychiatric disability, arthritis of multiple joints, stomach ulcers, and high blood pressure.  The Veteran claims his disabilities make it difficult for him to grasp objects, drive, or be within a crowd of people.  

He further identified private treatment for these conditions and provided signed release forms for the VA to obtain relevant records.  These records were never obtained.  Indeed, the RO did not develop this aspect of the Veteran's claim at all finding his countable income exceeded the MAPR.  In light of the favorable opinion here, however, the RO should now develop the Veteran's claim seeking entitlement to non-service connected pension benefits.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA medical treatment he received for the claimed disabilities rendering him unemployable since February 2005.  After release forms are obtained, records should be obtained specifying actual treatment records are to be provided, as opposed to summaries.  Also obtain VA outpatient treatment records from August 2008 to the present.  VA facilities are to provide a negative response if records are not available.

2. Conduct any other appropriate development to determine the Veteran's eligibility for non-service connected pension.  If the benefits sought are not granted, the Veteran and his representative are to be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


